DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 8 and 15. More specifically, the prior art of record does not teach or suggest storing a virtual index of a virtual index server, wherein the virtual index refers to data stored at a first storage provider, wherein the first storage provider is different than the computer system; determining that a subset of the data stored at the first storage provider has been modified; and based only on determining that the subset of the data stored at the first storage provider has been modified: automatically updating the virtual index based on the modification; and automatically causing a content delivery network (CDN) to pre-cache the modified subset of the data, in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
Sher Sever; Ido et al.
Method and System for Providing a Personalized Starting Web Page
20120054609; see paragraph 54
Patel et al.
SYSTEM, APPARATUS AND METHOD FOR UPDATING LINKS
20130139043; see paragraphs 59-60
Conboy et al.
Key Resource Prefetching Using Front-End Optimization (FEO) Configuration
20150089352; see paragraphs 6, 36


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SYED H HASAN/Primary Examiner, Art Unit 2154